ORDER DENYING MOTION FOR RECONSIDERATION
JANE M. SMITH, Chief Justice.
On June 1, 2012, Appellee Tulalip Tribes filed a Motion for Reconsideration request*292ing that this Court “reconsider or clarify its opinion, filed May 22, 2012, with respect to one issue on appeal, namely the application of sovereign immunity solely to the Tulalip Tribes.” The Tribes’ Motion asks this Court to “affirm that all claims against the Tulalip Tribes are dismissed.” The sole argument in support of the Tribes’ Motion is that this Court noted that Ordinance 122 initially “disallows claims for malicious prosecution against the tribe” before providing an exception to that provision.
Appellee’s Motion for Reconsideration is denied. The Ordinance, and our May 22, 2012 opinion, are clear that the passage cited by Appellee “does not immunize the Tribes for any acts or omissions of investigative or law enforcement officers giving rise to claims for ... malicious prosecution.” Ordinance 122(5)(d)(4); Opinion of May 22, 2012, at 5 (emphasis added). As we stated, “This exception to the exception by its wording allows claims against the Tribes for malicious prosecution when the facts fit the exception.”
IT IS SO ORDERED.